 

Exhibit 10.7

AMENDMENT NO. 1 TO THE MASTER SERVICES AGREEMENT

This Amendment No. 1 (the “First Amendment”) to the Master Services Agreement
dated as of May 6, 2008, as amended (the “Agreement”) by and among CuraScript,
Inc., a Delaware corporation (“CuraScript”), having its primary business address
at 6272 Lee Vista Boulevard, Orlando, Florida 32822, Express Scripts Specialty
Distribution Services, Inc., a Delaware corporation with its principal offices
located at One Express Way, St. Louis, Missouri, 63121 (“ESSDS”), and Jazz
Pharmaceuticals, Inc., a Delaware corporation with its principal offices located
at 3180 Porter Drive, Palo Alto, California 94304 (“Jazz Pharmaceuticals”), is
entered into as of August 31, 2010 (the “First Amendment Execution Date”).
Capitalized terms not otherwise defined herein shall have the same meanings as
in the Agreement.

RECITALS

WHEREAS, the parties have entered into good faith negotiations regarding the
terms and conditions under which CuraScript and ESSDS would continue to provide
Jazz Pharmaceuticals with dispensing and distribution services for the Product;

WHEREAS, the parties wish to extend the term of the Agreement on the terms and
conditions set forth below to ensure the uninterrupted supply of Product to
Patients during these discussions; and

WHEREAS, in accordance with Section 10.10 of the Agreement, the parties wish to
amend the Agreement to revise certain fees payable by Jazz Pharmaceuticals and
the term of the Agreement.

NOW THEREFORE, in consideration of the mutual agreements and covenants set forth
hereinafter and in the Agreement and other good and valuable consideration,
receipt of which is hereby acknowledged, the parties hereby agree as follows:

 

  1. Amendment of Initial Term: Renewal. The parties hereby amend and restate
Section 6.1 of the Agreement in its entirety to read as follows:

“Section 6.1 Initial Term; Renewal. The term of this Agreement shall begin on
the Effective Date and continue through June 30, 2011, unless terminated earlier
or automatically extended in accordance with the terms hereof. Not less than one
hundred and twenty (120) days prior to the end of the initial or any renewal
term of this Agreement, any party may notify the other party in writing that it
desires to terminate this Agreement, effective as of the end of the then current
term. If no such written notification is given, this Agreement shall
automatically continue with the same terms and conditions as set forth herein
for an additional 1 year term, subject to the right of termination as otherwise
provided herein.”

 

  2. Amendment of Exhibit B. The parties hereby replace Exhibit B to the
Agreement in its entirety with Exhibit B attached hereto to this First
Amendment.



--------------------------------------------------------------------------------

 

  3. No Other Changes. Except as provided in this First Amendment, the Agreement
remains in full force and effect.

 

  4. Governing Law. This First Amendment will be governed by and interpreted in
accordance with the internal laws of the State of New York, without regard to
its conflicts of laws rules.

 

  5. Headings. Headings in this First Amendment are for convenience of reference
only and shall not be considered in construing this First Amendment.

 

  6. Severability. If any provision of this First Amendment is held
unenforceable by a court or tribunal of competent jurisdiction because it is
invalid or conflicts with any law of any relevant jurisdiction, the validity of
the remaining provisions shall not be affected. In such event, the parties shall
negotiate a substitute provision that, to the extent possible, accomplishes the
original business purpose.

 

  7. Counterparts. This First Amendment may be executed in two counterparts,
each of which shall be deemed an original, but both of which together shall
constitute one and the same instrument. Signatures provided by facsimile
transmission shall be deemed to be original signatures.

[The remainder of this page is intentionally left blank.]



--------------------------------------------------------------------------------

 

Intending to be legally bound, the parties have caused this First Amendment to
be executed and delivered as of the First Amendment Execution Date first above
written.

 

CURASCRIPT, INC.      JAZZ PHARMACEUTICALS, INC. By:  /s/  Kevin Cast     
By:  /s/  Bob Myers Name: Kevin Cast      Name: Bob Myers Title: VP,
Pharmaceutical Sales      Title: President Date: August 30, 2010      Date:
September 1, 2010

EXPRESS SCRIPTS SPECIALTY

DISTRIBUTION SERVICES, INC.

By:    /s/    Janine Burkett

Name: Janine Burkett

Title: VP, Pharma and Retail Account Management

Date: August 31, 2010